Per Curiam : The principles involved in this case are fully discussed in the opinions filed in the cases of Ryerson v. City of Chicago, (ante, p. 185,) and Tacoma Safety Deposit Co. v. City of Chicago, (ante, p. 192,) and according to the holdings in those cases the city is the owner of the fee in the streets adjoining the appellee’s property, and the city should not have been enjoined from enforcing the ordinance against the appellee. It is sought to distinguish this case from the Ryerson case and the Tacoma Safety Deposit Co. case, on the ground that the lots of appellee were conveyed to him prior to the passage of the act of 1833, concerning plats. We think there is no valid distinction as to where the fee to the streets in the original town of Chicago rests, by reason of the date when the canal commissioners conveyed the abutting lots, but that it must be held that the fee in all of the streets in the original town of Chicago rests in the city of Chicago. The decree of the circuit court will be reversed and the cause remanded to the circuit court for further proceedings in accordance with the views herein expressed. Reversed and remanded. Mr. Justice Dunn, dissenting.